Title: From Thomas Jefferson to Ferdinando Fairfax, 13 September 1804
From: Jefferson, Thomas
To: Fairfax, Ferdinando


               
                  
                     Dear Sir
                  
                  Monticello Sep. 13. 04.
               
               Your former letter proposing to sell to the public some accomodations for iron works having been referred to the department to which it belonged, I had taken for granted it had been answered in time. some accident probably prevented it. but our principle on that subject is that it is better for the public to procure at the common market whatever the market can supply: because there it is by competition kept up in it’s quality, and reduced to it’s minimum price. the public can buy there silver guns cheaper than they can make iron ones. as therefore private individuals can furnish cannon, shot &c. we shall never attempt to make them, nor consequently meddle with mines, forges, or any thing of that kind, to the superintendance of which the public functionaries are incompetent, even if they had leisure from more important affairs. certainly it would have been a great pleasure to me to have seen the public interest combined with your accomodation.
               With respect to the more immediate object of your letter of the 9th. inst. no man is less in condition to aid his friends pecuniarily than myself. I have always endeavored so to live as just to make both ends meet; but imperfect calculations disappoint that endeavor, and occasion deficiencies which accumulating, keep me always under difficulties. my resources of every kind have for some time been on the stretch so that I can with truth assure you that at this time they could not be made to place one thousand dollars at my command. under these circumstances I can only express unavailing regrets that it is not in my power to be useful to you: and with these tender you my assurances of great esteem and respect.
               
                  
                     Th: Jefferson
                  
               
            